Title: To Thomas Jefferson from Gabriel Christie, 13 April 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore 13th April 1807
                        
                        Inclosed is a letter from Mr Appelton which came to hand this day by the Ship Wm. Bingham. There is on Board
                            this ship two cases of Cheese for you which I shall forward by the Schooner Ann an Alexandria Packet which will sail in all
                            this week Mr Appelton has not forwarded to me any Invoice but presume it is enclosed in your letter it can be sent to
                            me at your leasure for the assertainment of the Duties; I am sorry to inform you that no Vessell has sailed from this Port
                            for any part of France since the arrival of your Box of Seeds &c. the first opportunity that offers shall be embraced
                  I have the Honour
                            to be your Obt Servt
                        
                            G Christie
                            
                        
                    